                                          Case 3:20-mc-80083-TSH Document 19 Filed 07/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIGHT HOUSE NETWORKS, LLC,                        Case No. 20-mc-80083-TSH
                                   8                    Movant,
                                                                                            ORDER RE ADMINISTRATIVE
                                   9             v.                                         MOTIONS TO FILE UNDER SEAL
                                  10     MARKMONITOR, INC.,                                 Re: Dkt. Nos. 4, 9, 12, 16
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are four administrative motions to file under seal:
                                  14          (1) Movant Bright House Network’s (“BHN”) May 11, 2020 Administrative Motion to
                                  15              File Under Seal Certain Documents in Connection with BHN’s Motion to Compel
                                  16              Compliance with Subpoena Duces Tecum, ECF No. 4;
                                  17          (2) BHN’s June 2, 2020 Administrative Motion to File Under Seal Certain Documents in
                                  18              Connection with Its Reply in Support of Its Motion to Compel, ECF No. 9;
                                  19          (3) BHN’s June 12, 2020 Administrative Motion to File Under Seal Certain Documents in
                                  20              Connection with Its Motion to Transfer, or in the Alternative, Stay the Proceedings,
                                  21              ECF NO. 12; and
                                  22          (4) BHN’s July 6, 2020 Administrative Motion to File Under Seal Certain Documents in
                                  23              Connection with Its Reply in Further Support of Its Motion to Transfer, or in the
                                  24              Alternative, Stay the Proceedings, ECF NO. 16.
                                  25          All of the documents which BHN moves to file under seal were designated as confidential
                                  26   by Respondent MarkMonitor or by third-parties. Under the Local Rules of this District, where a
                                  27   party seeks to file under seal any material designated as confidential by another party or a non-
                                  28   party, “[w]ithin 4 days of the filing of the Administrative Motion to File Under Seal, the
                                          Case 3:20-mc-80083-TSH Document 19 Filed 07/17/20 Page 2 of 3




                                   1   Designating Party must file a declaration . . . establishing that all of the designated information is

                                   2   sealable.” Civil L.R. 79-5(e)(1). “If the Designating Party does not file a responsive declaration

                                   3   as required by subsection 79-5(e)(1) and the Administrative Motion to File Under Seal is denied,

                                   4   the Submitting Party may file the document in the public record no earlier than 4 days, and no

                                   5   later than 10 days, after the motion is denied.” Id. at 79-5(e)(2).

                                   6          In BHN’s June 2 motion to seal, it seeks to file under seal documents that were designated

                                   7   as “Highly Confidential” by third-party Stroz Friedberg, Inc. in the underlying dispute, UMG

                                   8   Recordings, Inc. v. Bright House Networks, LLC, Case No. 8:19-cv-00710-MSS-TGW (M.D.

                                   9   Fla.). And in its June 12 motion to seal, it seeks to file under seal documents that were designated

                                  10   “Highly Confidential” by MarkMonitor in the UMG litigation. However, neither MarkMonitor

                                  11   nor Stroz Friedberg filed a responsive declaration to either of those motions. Accordingly, they

                                  12   are DENIED, and BHN is DIRECTED to file in the public record the documents referenced no
Northern District of California
 United States District Court




                                  13   earlier than July 21, 2020 and no later than July 27, 2020.

                                  14          In BHN’s May 11 motion to seal, it seeks to file under seal documents that were

                                  15   designated as “Confidential” by MarkMonitor in the UMG litigation. Decl. of Krishnan

                                  16   Padmanabhan ¶ 2, ECF No. 4-3. In particular, BHN seeks to file under seal a master services

                                  17   agreement and various statement-of-work agreements. Id. ¶¶ 3-10. MarkMonitor’s counsel of

                                  18   record filed a declaration in support of sealing. Decl. of Andrew Castricone, ECF No. 14. The

                                  19   declaration was filed a month late and counsel has offered no explanation for the exceptional

                                  20   delay. Nevertheless, the Court will consider the declaration under the assumption that such

                                  21   tardiness will be limited to this one instance. MarkMonitor affirms that each of the documents

                                  22   sought to be sealed and their respective content contains non-public information that MarkMonitor

                                  23   maintains as commercially sensitive and confidential material. Id. ¶ 3. As such, the documents

                                  24   were produced with a “Confidential” designation under the terms of a Stipulated Protective Order

                                  25   filed in the UMG litigation. Id.

                                  26          For non-dispositive motions such as the underlying motions in this case, only good cause

                                  27   needs to be shown for filing a document under seal. Pintos v. Pacific Creditors Ass’n, 605 F.3d

                                  28   665, 678 (9th Cir. 2009) (“In light of the weaker public interest in nondispositive materials, we
                                                                                          2
                                          Case 3:20-mc-80083-TSH Document 19 Filed 07/17/20 Page 3 of 3




                                   1   apply the ‘good cause’ standard when parties wish to keep them under seal.”). Courts in this

                                   2   district have found that good cause exists to seal confidential business information. See, e.g.,

                                   3   Nevro Corp. v. Bos. Sci. Corp., 2017 WL 2780719, at *1 (N.D. Cal. June 27, 2017) (finding good

                                   4   cause where information contained “trade secrets and confidential information related to the

                                   5   development of new [] products and services”). Also, where documents were produced under a

                                   6   protective order in another case, there is good cause for that document to be filed under the seal.

                                   7   See Phillips v. GMC, 307 F.3d 1206, 1213 (9th Cir. 2002) (“When a court grants a protective

                                   8   order for information produced during discovery, it already has determined that ‘good cause’

                                   9   exists to protect this information from being disclosed to the public by balancing the needs for

                                  10   discovery against the need for confidentiality.”). Accordingly, the Court GRANTS the May 11

                                  11   motion to seal.

                                  12          In its July 6 motion, BHN seeks to file under seal documents that were designated
Northern District of California
 United States District Court




                                  13   “Confidential” by the plaintiffs in the UMG litigation. In particular, BHN seeks to file under seal

                                  14   a services agreement between MarkMonitor and the plaintiffs and two addenda. Oppenheim +

                                  15   Zebrak, LLP (“O+Z”), counsel of record for all plaintiffs in the UMG litigation, filed a declaration

                                  16   in support of sealing. Decl. of Matthew J. Oppenheim, ECF No. 18. O+Z affirms that the relevant

                                  17   documents were designated as “Confidential” by the plaintiffs in the UMG litigation pursuant to a

                                  18   Stipulated Protective Order entered in that case. Id. at ¶ 3. All of the documents were designated

                                  19   as such because they contain “commercially sensitive and non-public information regarding

                                  20   services provided by MarkMonitor to Plaintiffs and O+Z” in connection with ongoing copyright

                                  21   infringement litigation and “information regarding the pricing of such services.” Id. ¶¶ 4, 5, 6.

                                  22   Accordingly, the Court GRANTS the July 6 motion to seal.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: July 17, 2020

                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                         3
